Motion referred to the court that rendered the decision. Present — Nolan, P. J., Johnston, Sneed, Wenzel and MaeCrate, JJ. Motion for reargument dismissed, without costs. This court did not consider on the merits that portion of the order with respect to which reargument is now sought. There was no appeal from that portion of the order. The proceeding was severed with respect to the eighty petitioners concerning whom reargument is sought. Even if there had been an appeal from that portion of the order, the appeal would have to be dismissed. (Drivas v. Lekas, 265 App. Div. 818.) Present — Carswell, Acting P. J., Johnston, Sneed, Wenzel and MaeCrate, JJ. [See 276 App. Div. 1023.]